Title: To George Washington from Major General Philemon Dickinson, 24 October 1777
From: Dickinson, Philemon
To: Washington, George



Dr Sir
Elizabeth Town [N.J.] 24 October 1777

Your favor of Yesterday, was handed me by Col: Fitzgerald; having detached Genl Winds with 1,000 Men to New Windsor, by order of Govr Livingston, this Post was reduced very low; I have endeavour’d by every possible means to bring in the Militia, & have only collected 700 men—hope in a few Days, to increase the Number to 1000.
Immediately on reciept of your Excellency’s letter, I sent an Express to Govr Livingston, recommending an instant compliance with your request—I am posted here, by order of the Governor & Council, therefore cannot draw off the Troops, without his Excellency’s consent—the measure appears to me so highly necessary, that had I the Power, the whole force of this State should be exerted upon the present occasion.

I expect the Governors answers on Sunday, which shall without loss of Time, be communicated to your Excellency, be assured, my utmost exertions shall not be wanting. I have the honor to be, Your Excellency’s most Obt St

Philemon Dickinson

